      Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


AL-RASHAAD R. CRAFT,

              Plaintiff,

v.                                                     No. 2:17-cv-00469-NF-KHR

CHAD WRIGHT AND AHMAD WHITE,

              Defendants.


                           DEFENDANTS' MOTION TO TAX COSTS


       COME NOW Defendants, by and through their attorneys of record, Atwood,

Malone, Turner & Sabin, P.A., by Bryan Evans and Renee Gantert and, pursuant to Fed.

R. Civ. P. 54(d)(1), D.N.M. LR -CV 54.1 and Fed. R. App. P. 39(e), hereby move this

Court for an order directing the Clerk to tax costs in Defendants' favor, and as grounds

therefore states:

       1. On February 9, 2021, this Court entered Judgment in favor of all defendants on

          all claims asserte,d against them. [Doc. 120]

       2. Defendants are the prevailing party and, as such, are entitled to recovery of

          their costs. Fed. R. Civ. P. 54(d)(1).

       3. As required by D.N.M. LR -CV 54.1 and Fed. R. App. P. 39(e), attached hereto

          and made a part of this motion is an itemized costs bill, with receipts,

          documenting recoverable costs, accompanied by an affidavit verifying that the

          costs are allowable by law, correctly stated and necessary to the litigation.
      Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 2 of 14



      WHEREFORE, premises considered, Defendants respectfully pray that this Court

enter an order directing the Clerk to tax costs in Defendants' favor and for such other and

further relief as the Court deems just and proper.


                                          Respectfully submitted,

                                          ATWOOD, MALONE, TURNER & SABIN, P.A.


                                          By Electronically Filed on 02/15/21
                                                 Bryan Evans
                                                 K. Renee Gantert
                                                 P.O. Drawer 700
                                                 Roswell, NM 88202-0700
                                                 (575) 622-6221
                                          Attorneys for Defendants
     Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 3 of 14




                                 ITEMIZED COST BILL


Defendants' appellate filing fee, paid to the Tenth Circuit Court of Appeals: $505.00

Defendants' fee for preparation and transmission of the record:             $120.45

Reporters' charges for the original or a copy of deposition transcripts:

      05/10/19       Star Reporting Service (Depositions of
                     AI-Rashaad R. Craft, Chad Wright,
                     Ahmaad White, Tim McEachern, &
                     Michael Thomas)                                        $2,517.55
      05/29/19       Precise Reporting (Deposition,of Brandon
                     Ellis)                                                 $472.15
      07/24/1S       Amarillo Court Reporting (Deposition of
                     Randell Robb)                                          $634.40
      08/14/19       US Legal Support (Deposition of Paul
                     Patterson)                                             $1,033.40
       10/08/19      Romero Reporting (Deposition of Lana
                     Steven)                                                $505.14

Fees for lay witnesses subpoenaed to deposition:

       07/02/19      Lana Steven                                           . $40.00

       07/02/19      Randell Robb                                           $40.00


                                                        TOTAL               $5,868.09
       Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 4 of 14



                                                Affidavit

        I declare under penalty of perjury that the foregoing costs are allowable by law,
 correctly stated, necessary to the litigation and that the services for which fees have been
 charged were actually and necessarily perform:s;t                      --·7
                                                             ~-~'":~'   ...... ·
                                                         /     .
                                                         /'
                                                     /
                                                 ?·




       SUBSCRIBED AND SWORN TO BEFORE                                   ME this 15th day of February, 2021, by
 Bryan Evans.




                                                 Notary Public                                .




   I HEREBY CERTIFY that on February 15, 2021,
   I filed the foregoing instrument electronically
   through fhe CM/ECF system, which caused all
'- parties of record to be served by electronic
   means, as more fully reflected on the Notice of
   Electronic Filing.


 Electronically Filed on 02/15121
 Bryan Evans
            Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 5 of 14



Tammy Fitts

From:                            notification@pay.gov
Sent:                            Friday, December 20, 2019 3:49 PM
To:                              Tammy Fitts                            ~
Subject:                         Pay.gov Payment Confirmation: NMD CM EC .l~. ·.. ·; :·: ·•·



Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel ·
this payment, please contact the CM/ECF Helpdesk at (505) 348-2075.

Application Name: NMD CM ECF
Pay.gov Tracking ID: 26MABI42
Agency Tracking 10: 1084-6867758
Transaction Type: Sal~
Transaction Date: Dec 20, 2019 5:48:37 PM

Account Holder Name: Bryan Evans
Transaction Amount: $505.00
Card Type: Visa
Card Number: ************1572



THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                             1
Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 6 of 14



    United States District Court                                                                                                                                             Date: 03/06/2020
    Tenth Circuit                                                                                                                                       Invoice Number: 20200213
                                                                                                                                                               Re: 17-CV-469-NDF


    To:                                                                                                         Make Checks Payable To:
    Bryan D Evans                                                                                               Moniquc Kathleen Gentry, RPR, CSR
    Atwood, Malone, Turner    t.. Sabin, PA                                                                     Official US Court Reporter
    PO Drawer 700                                                                                               EIN ITa:< 10: 47-320484.\
    f~OSWtlll, New MexiGO, 88202·0700                                                                           2120 Capitol Avt!nuf.:
    Phone: (575) C22-622l                                                                                       Suitf: ::228
    Em,ail: bevans@atwoodmalmle.com                                                                             Clleynnne, Wyommg, 82001
                                                                                                                Phone: (307) 274-4fj61
                                                                                                                Email: mkg.gentPJ@gmail.com


    Case Details:
    Case Number: 17-CV-00469-NDF                                                                                Proceeding Date: Nov 21. 2019
    Case Title: AI-Rastlaad R. Craft v~~. Chad Wri(Jht. Ahmad                                                   Courthouse: Ctu;yenn,, Wy
    White                                                                                                       Judge Hearing Case: Nanc:,. D. Frf:W1f!fHhal
    Case Description: Ori9inal transc:ripr of rnotion for surnmar;
    judgrnmn proceedinnS held Novernl1er l.t., 20.1.9.
    Criminal or Civil: Civil


    Transcripts:
    Datt! Ordered: Jan 07, 2020
                                                                                                                                                                                                                 _)
    Date Delivered: Mar 06, 2020
    Transcripts Requested By: Bryan Evans



    Charges:

       Page Type                                                                Page Count                                           Rare                           Sub- Total


       0r(fi11ary Oriyin;tl                                                                                                          $3.65



    Total: $120.45



    Amount Due: $120.45


    Notes
    I, Monrque G'.• nt•y, (.er1itt lh<lllh~ h.ln:;•;ript   fit>:'$   d•<•rged tlmJ J'll>~lt:= formal uf.~!J cern ply .M!h lh•: reQurr~mcr~l~ cf this court and the )IJl)Cial Cillllf:r,.ncc ·Jf thE! llr~tet;l
    Stc~.h~s




    Is/ Monique Gentry




                                                                                                                                                                      t.t~R      11 ZO'lfi

                                                                                                                                                                          t)171C:
           Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 7 of 14


STAR REPORTING SERVICE LLC                                                                                                    Invoice
P.O. BOX 65249                                                                                                                              I

                                                                                                                 Date            Invoice#
ALBUQUERQUE, NM 87193-5249                                           )

(505) 449-7589                                                                                                 5/1012019           5032



        Bill To
       ATWOOD LAW FIRM
     . BRYAN EVANS, ESQ.
       P.O. DRAWER 700
       ROSWELL, NM 88202




                                                                                                      Terms                Case Number

                                                                                                      Net30          USDC 2: 17-CV-00469-JC•.•

       Item                                   Description                                  Pages              Rate               Amount
ORIGINAL & I D...    AL·RASHAAD R. CRAFf                                                            263                5.00          1,315.00T
DEPOSITION CO...     CHAD WRIGHT                                                                    140                2.50            3SO.OOT
                                                                                                )
DEPOSITION CO...     AHMMD WHITE                                                                    112                2.50            280.00T
DEPOSITION CO...     TIM MCEACHERN                                                                   S4                2.50            13S.OOT
                                                                                \/
DEPOSITION CO...     MICHAEL THOMAS                                                                  66                2.SO            165.00T
EXHIBITS             B& W                                                                           ISS                o.so             79.00T
EXHIBITS             COLOR     \                                                                      I                o.so               0.50T
POSTAGE & HA. .•                                                                                                    10.00                10.00
                     Sales Tax                                   ~                                               7.875%                183.05
                                                                         I




                                                                                     I
                                                                                 J




Thank you for your business.
                                                                                                    Total                            $2,517.55
The Party agreeing to the production of this deposition or hearing is agreeing to patthe
Invoice within 30 days or interest at 25% thereon from date of deposition or hearing. and           Payments/Credits                      so.oo
agrees to pay any and all costs of collection, Included, but not limited to attorney fees and
costs.                                                                                              Balance Due                      $2,Sl1.SS
          Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 8 of 14


Precise Reporting SeNices
FED ID XX-XXXXXXX 820 A1A North, Suite W14
Ponte Vedra Beach, FL 32082
(904) 373.0175
preclsereportlng@comcast.net
www.preclsereportlngservlces.net


Invoice
BILL TO                                                                                          INVOICEI 17132
BRYAN.D. EVANS, ESQ.                                                                                DATE 05/29/2019
Atwood Malone Turner & Sabin P.A.
400 N. Pennsylvania Ave.                                                                            TERMS Net30
Suite 100         '
Roswell, NM 88201


CONDUCTED ON                                                       STENOGRAPHER
519/2019                                                           cw


                                                                                                                  QJy
                                                                                                              ',"')
                                                                                                                              ·AMOUNT.

 AL~RASHAAD R. ·CRAFT vs. CHAD WRIGHT, in his official and Individual capacity; and AHMAD WHITE, in his
 official. and individual capacity
 No.: 2:17-CV-00469-JCH.SMV        I
 DEPOSITION OF: BRANDON ELLIS
 Certified Transcript with Word Index- PDF E-Tran e-mall                                                          119           446.25
 Condensed Transcript with Word Index - PDF E-Tran e-mail                                                                        25.00
 Exhibit - PDF E-mail                                                                                                 2           0.90



                                                                    BALANCE DUE
We appreciate your business!
                                                                                                                      $472.15




                                                                                                            pl' ~r
                                                                                                           J\lti 1g 'lfl'i~
                                                                                                                          /"
                                                                                                            ~Vj(6~
Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 9 of 14




                 c          SWP- 09/2013                                                                    CHECKAMT.. $                     _Uro,()b




         ~T;f~':"" ·'il· >!, ,.Jf1'$i(· ·!'-'•·   (·c'*   -:--Wf4E'><."-"L 'fl. :<~.-4~-_·"'·' .-··.   ·B· ·- -··",.~" ,_ ,. "• ,_"!-,,·_ .,.. ""''i'"'<P<w•ae:a:.w 8!.~7' ;r';;   \Plii'



        i. ~E~K-Rj:9G~§~t}G~AGE                                                                                                   DATE                            .
                     FILE NO.                                                                     AnY. ~),~·.,_._____,~___.__ _
Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 10 of 14




                                                          AMARILLO COURT REPORTING
                                                         600 South Tyler Street, Suite 2100
                                                                       Amarillo, TX 79101
                                                                               806~374~4091




                                                   Confirmation

.lob.No. ··:_:-:.:.:. ·. 139856                        l~$.(h.duled:Dafe·l7/24/2019   1:47:28 PM

··.Flrm: . '{': ··:···. .":·· ·:·:·: .'}> Atwood, Mah?ne, Turner &. Sabin
 . ::                      .
.:~ ·-/·~:.~;.::;: ·:~·.>>:~ 400 N. Pennsylvania Avenue, Suite 1100
1: ·• ;-···•!!';~~·-· ·! <·. ~ -·. Roswell NM 88201
  •.r. ,,. ,,• ·,:
          1 ' ' - · :.';       •       ·•   •• •    I
·~· · >\ ~ ··-~ ··-~.\.,. ·, ··: ·'·~·:.·I':
···ot•· ... t~ ...::-~· ... ~ ...  0
                                       •• ~'
                                             Phone: 575·622·6221
 :: ·.. • .. ·.:-~· . '' ·< :: -·~ Fax: 575-5624·2883


This email is being sent as confirmation of the following scheduled deposition:
 Stvle Qf'Case· .. i:' Craft vs. Wright,_ et al.
 Wltneu~.es> ·.. .- . :~· Randell Robb
 D$os]tlo.n·Date: 08/07/2019                     1-:*-lme: -~1 10:oo AM




 :Remari(S:·. ·· . ·:: :·:·



Late cancellation Fee may apply If a job Is cancelled after the close of business one business
day prior to scheduled date.

If we have scheduled an Interpreter, Late Cancellation Fee may apply If a job Is cancelled
less than 24 hours In advance per Interpreting services Industry standards.




                                                                               PAID
                                                                              AUG 06 2019
                                                            .-               5f?;~?;
                        Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 11 of 14
                                                                                                                                                         13945
                                                                                                J.P. Morgan
            COURT REPORTERS                   CL~ARINGHOUSE,             INC.                   JPMorgan Cha&o Bank, N.A.
                                                                                                Dallas; Texas
                             1225 North Loop West, Suite 327----
                                                                                                       32-61-1110
                             Houston, TX 77008
                             713-626-2629                                                                                                   8/19/2019          ~
                                                                                                                                                               ..,5
  PAYTOTHE Atwood, Malone, Turner & Sabin                                                                                                $ **115.60            ~
  ORDER OF.~~~~~~~~~~~~~--------------------------------~----                                                                                                    ~
                                                                                                                                                               ~
     One Hundred Fifteen and 60/1 00*******************************************************************************************
 ~~~~~~~~~~~~----------------------------------------------------------DOUARS~
                                                                                                                                                               'i
                                                                             •il
                                                                                                                                                               r1l
                  Atwood, Malone, Turner & Sabin                                                                            VOID AFTER 90 DAYS
                  400 North Pennsylvania Avenue
                  Suite 1100
                  Roswell, NM 88201
  MEMO
                 refund unused retainer on Craft vs. Wright, et al/lnv




COURT REPORTERS CLEARINGHOUSE, INC.
                                                                                                                                                         13945
             Atwood, Malone, Turner & Sabin                                                                     8/19/2019
                                                                   refund unused retainer on Craft vs. Wright, et al/lnvo                          115.60




     Chase - Operating                    refund unused retainer on Craft vs. Wright, et all                                                       115.60

 COURT REPORTERS CLEARINGHOUSE, iNC.
                                                                                                                                                         13945
             Atwood, Malone, Turner & Sabin
                                                                                                                                                      115.60




     Chase - Operating                                                                                                                                115.60

PRODUCT DLT103      USE WllH 91663 ENVELOPE                Deluxe For Business 1-800-257-6354


                                                                                                                        A    ~~~   '•
                         Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 12 of 14




                         (ilcRc                                             1225 North Loop West, Suite 327
                                                                            Houston, Texas 77008
                                                                                                                713-626-2629
                                                                                                              crcnational.com

                         Court Reporters Clearinghouse


                         August 19, 2019




                         Atwood, Malone, Turner & Sabin
                         400 North Pennsylvania Ave., Suite 1100
                         Roswell, NM 88201



.,...   -   .   _...__




                         We are issuing you a refund for the unused portion ofthe retainer we received from your
                         firm in the above referenced matter. Enclosed please find check No. 13945 in the amount
                         of $115.60. This amount represents the excess funds received from your check No. 57353
                         dated 08/06/19.

                         We believe it's important to refund any unused retainers and help serve as responsible
                         stewards of our clients' funds.



                          Sincerely,




                         ~
                         Alisa Lukasek
                         Accounting




                                          INTEGRITY is our foundation * EXCELLENCE in everything we do
                           COMMITMENT to continuous improvement * RESPECT and treat others the way you want to be treated
               Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 13 of 14


                                                                                                          INVOICE
 U.S. Legal SUpport
                                                                                              Invoice No.                 Invoice Date                 lob No.
 16825 Northchase Dr.
 Suite BOO                                                                                        140079646                B/14/2019       '            299501
 Houston, TX 77060
                                                                                                  lob Date                               Case No.
 Phone:713-653-7100 Fax:713-653-7143
                                                                                                  7/23/2019          217CV00469JCHSMV

                                                                                                                          Case Name

                                                                                          AI-Rashaad R. Craft v. Chad Wright, et al.

       Bryan Evans
       Atwood, Malone, Turner & Sabin, P.A.                                                                            Payment Terms
       P.O. Drawer 700
                                                                                          Due upon receipt
       400 North Pennsylvania Avenue
       Suite 1100
       Roswell, NM 88202

 ORIGINAL TRANSCRIPT OF:
       Paul Patterson                                                                                   123.00 Pages             @              5.75             707.25
             Hourly                                                                                          3.25 Hours          @             35.00             113.75
             Administrative Fee                                                                                                                65.00              65.00
             Exhibit Tabs                                                                                15.00                   @              0.55               8.25
             Exhibit Scanning                                                                            53.00                   @              0.55              29.15
              Lit Support Package                                                                                                              35.00              35.00
             Obtain Signature (Read & Sign Fee)                                                                                                25.00              25.00
              Delivery Out-of-State                                                                                                            50.00              50.00

                                                                                                         TOTAL DUE   >>>                                   $1,033.40
                                                                                                         AFTER 9/28/2019 PAY                                  $1,188.41

 Thank you. We appredate your business.
 Please oontact Jewel Nealon @ 469-619-4341 or e-mail jnealon@uslegalsupport.com should you have any billing questions.


                                                                                                                                       PAID
                                                                                                                                     SEP 11 2019
                                                                                                                                     5-r75il--
Tax ID: 76-{)523238                                                                                                          Phone: 575-622-6221       Fax:S75-624-2BB3

                                                       Please detach bo/lom portion and return with poymenL



 Bryan Evans                                                                             Invoice No.             140079646
 Atwood, Malone, Turner & Sabin, P.A.                                                    Invoice Date            8/14/2019
 P.O. Drawer 700
                                                                                         Total Due               $1,033.40
 400 North Pennsylvania Avenue
 Suite 1100                                                                              AFTER 9/28/2019 PAY $1,188.41
 Roswell, NM 88202




                                                                                         Job No.                 299501
Remit To:   U.S. Legal Support                                                            BU ID                  1-HOU
            P.O. Box 4772-14                                                              Case No.               217CV00469JCHSMV
            Houston,TX 77210·4772
                                                                                          Case Name              AI-Rashaad R. Craft v. Chad Wright, et al.
       Case 2:17-cv-00469-NF-KHR Document 121 Filed 02/15/21 Page 14 of 14



'ROMERO 'REPORTING
 Lore.-t'l.a' tl. 'Ro-rn.e.ro-                                                       Invoice
P.O. 'Bo,v 50
                                                                   DATE              INVOICE#
P~NM 88343
                                                                  10/8/2019             3252
EIN XX-XXXXXXX

      BILL TO
      RENEE GANTERT
      P.O. DRAWER 700
      ROSWELL, NM 88202




DESCRIPTION                                               PGS             RATE             AMOUNT
CRAFT V. CHAD WRIGHT, et al.                                                                      0.00
2:17-CV-00469 JCH-SMV
taken 8-13-19

ORIGINAL & 1 LANA STEVEN                                     63               4.65              292.95

APPEARANCE FEE                                                2           25.00                   50.00

TRAVEL TO CARLSBAD                                        180                 0.65              117.00

EXHIBITS                                                     34               0.25                 8.50.




                                                                                      PAID
                                                                                     OCT 301019

                                                                                     7-y:rJJ
                                                  Subtotal                                      468.45

                                                  7.833% Sales Tax                                36.69

                                                  Total                                         505.14

                                                  Balance Due                                   505.14
